El Juez Asociado Se. Aldbey
emitió la opinión del tribunal.
Esteban Rivera estableció el presente recurso de apela-ción contra sentencia del Tribunal de Distrito de Hnmacao que en grado de apelación lo condenó por el delito de portar arma de fuego.
El principal fundamento del recurso es que se le condena por un delito por el cual ya fue juzgado otra vez y absuelto.
De la exposición de hechos preparada por la parte ape-lante y aprobada por el juez, inserta en la transcripción de la apelación, sólo consta respecto a este particular que el apelante hizo la siguiente alegación: “que ha sido expuesto' por este mismo hecho, con fecha- 20 de marzo de 1915, ante la corte de distrito; y, además, alegó ser inocente. El acu-sado tomó excepción.”
Como esto es lo único que consta en la transcripción res-pecto de esa alegación estamos impedidos de resolver si es-taha fundada la alegación del apelante. El Pueblo v. Burgos, *37817 D. P. R. 1157, y El Pueblo v. Guillies & Woodward, 20 D. P. R. 502.
La prueba contradictoria a que dió crédito el juez demos-tró que en la noche del 11 de octubre de 1914, estando el apelante en la acera del frente de su casa tenía consigo un revólver con el que hizo algunos disparos. Tal hecho cons-tituye el- delito de portar armas por el cual fue condenado-el apelante, pues la acera no es la morada de una persona.
La sentencia debe ser confirmada.

Confirmada'la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.